Citation Nr: 1515361	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for back problems.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin condition involving the head.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for throat and breathing problems as a result of dental surgery.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to April 1986.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a January 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  At the outset of the hearing, the Veteran withdrew his appeal for service connection for a skin condition on his head, so the Board is summarily dismissing this claim.  See 38 C.F.R. § 20.204 (2014).  Whereas the Board, instead, is deciding the claim for service connection for back problems, but remanding the claims for service connection for bilateral hearing loss and tinnitus, and for compensation under 38 U.S.C.A. § 1151 for throat and breathing problems, for further development and consideration.  The remand of these latter claims will be to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During his January 2015 videoconference hearing, the Veteran withdrew his claim of entitlement to service connection for a skin condition on his head.

2.  His back problems are not shown to be the result or consequence of his military service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his Substantive Appeal concerning his claim for service connection for a skin condition on the head.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria are not met for entitlement to service connection for back problems.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

During his January 2015 hearing, the Veteran withdrew his appeal for service connection for a skin condition on his head.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing since has been transcribed, so reduced to writing.  38 C.F.R. § 20.204(b).

Moreover, immediately after the hearing, the Veteran via his representative also submitted a statement reiterating that he was withdrawing his appeal of this claim.  Taken together, the Veteran's transcript of his hearing and his statement are both in writing, list his name and claim number, and clearly express his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning this claim of entitlement to service connection for a skin condition on the head is unwarranted, and the appeal of this claim is dismissed.  Id.

II. Standard of Review for Claims that are Decided

In deciding the claim of entitlement to service connection for back problems, the Board has reviewed all of the evidence in the claims file, which is entirely electronic, so paperless, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, a May 2009 letter informed the Veteran of all five elements of his claim, gave examples of the types of evidence he could submit in support of his claim, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claim.  The letter was issued prior to initially adjudicating this claim in the September 2010 rating decision at issue in this appeal, so in the preferred sequence.  The Veteran therefore received all required notice.  Moreover, neither he nor his representative has alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he considers unduly prejudicial - again, meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with his claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in August 2012, the Veteran was provided the appropriate VA compensation examination for the necessary medical nexus opinion.  The VA examination report provides the information needed to make an informed decision on his claim.  It is evident from the report that the examiner reviewed the claims file for the pertinent history, including of the complaints, evaluation and treatment in the many years since service.  The examiner also performed a physical evaluation of the Veteran and, most importantly, provided explanatory rationale for the consequent opinion that is grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Notably, a physician performed the August 2012 VA compensation examination and, as indicated, provided sufficient discussion of the underlying rationale of his opinion.  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two"); Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)). 


This examiner reviewed the claims file and medical history, examined the Veteran and recorded the clinical findings, and provided clear explanation for the opinion stated that is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (reiterating the holding in Stefl that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  And while the Veteran and his representative requested a VA medical opinion during his January 2015 hearing, this appeared to be based on the impression he had not yet been afforded a VA compensation examination, as opposed to the belief that his provided examination was inadequate.  Accordingly, VA's duty to obtain a VA examination and opinion is satisfied.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

The Veteran also, as mentioned, testified at a January 2015 videoconference hearing.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

IV. Analysis

The Veteran contends he has back problems due to his active military service.  But for the following reasons and bases, the Board finds that service connection is not warranted, so his appeal is being denied.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having: (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Under 38 C.F.R. § 3.303(b), however, claims for certain chronic diseases - namely, those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.

Here, as will be discussed below, the Veteran claims he has arthritis in his back, but arthritis must be confirmed objectively, by X-ray, and there is not this required medical indication.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  Because arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities may apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service, depending upon the Veteran's actual diagnosis, which, again, will be discussed further below.  See Walker, 708 F.3d at 1338-1339.

A review of the Veteran's STRs reflects a normal back at enlistment.  There is no indication he ever complained of, or was treated for, back injury or problems in service.  In addition, no abnormalities were noted on his January 1986 Report of Medical Examination at discharge, and he expressly denied recurrent back pain on his accompanying Report of Medical History on that same date.

During his January 2015 hearing, the Veteran testified that he believed his current back disability was related to riding on rough terrain and sleeping on a steel floor while out in the field during his military service.  He further testified that he was diagnosed with arthritis in the lower part of his back, which he contends a VA doctor told him could have been caused by his service.  However, he acknowledged this doctor has not actually reduced this supposed opinion to writing.  And the Court has held that the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, a review of the Veteran's post-service treatment records does not reflect any such diagnosis.  There are notations in his VA treatment records of back pain, but a November 2007 study revealed normal alignment of his lumbar spine, with no compression fractures or subluxation and well maintained intervertebral disc spaces, albeit mild anterior endplate "spurring" from L3 through L5.

The Veteran was afforded a VA compensation examination for his back in August 2012.  At that time, he reported injuring his back while "riding the gun" with numerous bumps, and that he has had consistent and progressive back pain since discharge.  He also reported needing pain medication daily for back pain.  After physical examination and review of x-rays, the examiner made a diagnosis of lumbar back strain, but expressly denied findings of arthritis.  The examiner opined that the Veteran's current back condition (referring to the lumbar back strain) was less likely than not caused by or a result of his military service.  In making this critical determination of causation, the examiner noted that the Veteran's claims of impact on his back due to his military duties were not documented in his STRs, so, in other words, he never complained of any back problems in service, and he had a normal separation examination with no indication of back problems.  Further, the examiner found no objective evidence or clinical findings of residual back injuries, so there was no evidence of old injuries that could have been incurred in service.  The Board finds that this opinion is supported by sufficient rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2013).  Also, there is no medical opinion of record to the contrary (i.e., an opinion tending to indicate that the Veteran's current back problems, instead, are related to his active military service).

The Board further finds that the VA examiner's opinion outweighs the Veteran's own opinion that his current back problems were incurred in or otherwise related to his military service.  As a layman in the field of medicine, he does not have the necessary training or expertise to render a competent opinion on this complex medical issue, which cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, his opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, an objective medical professional who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship or cause-and-effect correlation.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

And to reiterate, the Veteran's STRs do not reflect evidence of chronic back problems during his service.  The first indication he even had back problems was the November 2007 x-rays, so more than 20 years after the conclusion of his military service.  So there was no suggestion, much less indication, of back problems within the required one-year grace period following his discharge from service, so April 1987, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  And further, there also still is not the requisite evidence that he even has current arthritis in his back, regardless, as his sole current diagnosis instead is lumbar back strain, which the VA compensation examiner declined to associate with the Veteran's service.  The Board therefore cannot presume back problems presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In summary, because the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and service connection for back problems is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a skin condition on the head is dismissed since withdrawn.

The claim of entitlement to service connection for back problems is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claims, but this additional development of these other claims is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration concerning them.

With regard to his claims for service connection for bilateral hearing loss and tinnitus, the Board sees the Veteran has not been afforded VA compensation examinations at all concerning these claims, including for medical nexus opinions concerning their etiologies.  VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran has reported having hearing loss and tinnitus because of noise exposure and consequent injury (acoustic trauma) during his military service.  His DD Form 214 confirms he served as a cannon crewman during his service.  This military occupational specialty (MOS) has been determined by the Department of Defense (DoD) to involve a high probability of hazardous noise exposure.  See Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).  Accordingly, hazardous noise exposure during service is conceded.  In a statement dated in June 2009, the Veteran indicated his hearing acuity has been progressively declining since his discharge from service.  During his videoconference hearing, he mentioned first noticing hearing loss and tinnitus approximately one year after his service.  Therefore, a VA compensation examination and opinion are needed to assist in determining the etiology of any current bilateral hearing loss and tinnitus - including especially insofar as their purported relationship with his military service.

With regards to his claim of entitlement to § 1151 compensation for throat and breathing problems as a result of dental surgery, the Board finds that a new examination is needed.  The Veteran asserts that he went to the VA Medical Center (VAMC) in Detroit on December 23, 2002, for tooth pain, and that the care he received there was negligent, at best, necessitating further treatment and even eventual tracheostomy.

A review of the record confirms the Veteran was seen at the Detroit VAMC for tooth pain that had existed for three days prior.  Tooth number 3 was removed as it was not restorable.  The Veteran returned to the VAMC on December 25, 2002, when he was admitted and treated for Ludwig's angina infection of the submandibular/sublingular spaces.  The treatment included tracheostomy and removal of the mandibular teeth.  He appears to contend that the original tooth extraction led to further infection, or that the original dentist was negligent in not removing the infected mandibular teeth that were eventually removed two days later.

Because his claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of 38 U.S.C.A. § 1151 and its implementing regulation applies.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  This means that, aside from considering his claim under § 1151, the Board must consider 38 C.F.R. § 3.361 as the implementing regulation rather than § 3.358.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.

In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).


To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The Court rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).


Here, in August 2010, a VA dentist reviewed the Veteran's claims file and provided an opinion regarding the merit of the Veteran's claim.  But the Board notes that an examination of the Veteran was not performed at that time.  While the examiner noted that speech, breathing, and even eating difficulties may occur status post tracheostomy, an examination is needed to determine whether the Veteran has additional disability as a result of his medical treatment.  Further, the examiner reported that he did not have access to computerized tomography (CT) scan results from December 25, 2002, which would be helpful in providing an opinion.  While a review of the record indicates he was provided the CT scans and asked to provide an addendum opinion, there is no indication this has been done or associated with the claims file.  Therefore, a new examination and opinion should be provided on remand.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination (audiological evaluation) to first determine whether the Veteran has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385, and then, if confirmed he does, for a medical nexus opinion concerning the etiology of his claimed hearing loss and tinnitus, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to his military service from November 1982 to April 1986, even if not complained about, diagnosed, or treated during his service.

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed, including an audiogram and Maryland CNC speech discrimination.  The examiner must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Schedule another VA dental and oral examination for comment concerning the Veteran's claimed throat and breathing problems.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examiner's attention is specifically drawn to the VA treatment notes from December 23 2002 to December 25, 2002, which show the Veteran was originally seen for tooth pain related to an abscess, which necessitated a tooth extraction, and then again several days later for Ludwig's angina infection of the submandibular/sublingular spaces.  The examiner must also consider the Veteran's later treatment records concerning his subsequent care, including additional tooth extractions and a tracheostomy.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current throat and breathing problems were caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA during his treatment on December 23, 2002 and on December 25, 2002.

The examiner must also provide an opinion as to whether such additional disability was a reasonably foreseeable result of his treatment on both days.  That is, would a reasonable health care provider have considered the then current state of his teeth to be an ordinary risk of the treatment (or lack of treatment) at issue?

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, preferably citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these  remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


